Case 2:19-cv-01717-RGK-AGR Document 113 Filed 12/02/19 Page 1 of 1 Page ID #:1141

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 19-1717-RGK (AGRx)                                          Date     December 2, 2019
 Title             Alex Morgan, et al. v. United States Soccer Federation, Inc.




 Present: The                     Alicia G. Rosenberg, United States Magistrate Judge
 Honorable
                 Karl Lozada                             XTR 12/02/2019                            N/A
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                      Cardelle B Spangler                                  Chantelle C. Egan
                     Jeanifer E. Parsigian                                Brian M Stolzenbach
 Proceedings:                  TELEPHONIC DISCOVERY CONFERENCE

        Case is called. Counsel state their appearances. The court and counsel confer as stated on the
record regarding the Joint Report Re: Discovery Dispute filed on November 29, 2019. (Dkt. No. 111.)
Plaintiffs agreed to serve their proposed search terms today. Defendant agreed to evaluate Plaintiffs’
proposed search terms.

      The court set a further hearing to address the results on Thursday, December 5, 2019, at 11:00
a.m. Counsel are ordered to contact the courtroom deputy clerk, Mr. Lozada, if the hearing can be
advanced to an earlier date and time.


         IT IS SO ORDERED.




                                                                                           0      :      55
                                                               Initials of Preparer   kl




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                   Page 1 of 1
